Citation Nr: 1010191	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability other than posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1980 and had additional service in the 
Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a psychiatric disability (to include 
depression and schizophrenia).  In March 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims files.  

In a July 2008 decision, the Board denied the claim on 
appeal.  The Veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in a Joint Motion for Remand (Joint Motion) by the 
parties.  By an August 2009 Order, the Court remanded this 
matter for compliance with the instructions in the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, 
the notice provided to the Veteran was accurate with respect 
to letters sent to the Veteran in May 2004 and May 2005 and 
with respect to the notice he was provided by the undersigned 
during his March 2008 hearing.  However, the Joint Motion 
noted that the Veteran was provided with a May 2007 notice 
letter that erroneously informed him that his claim had not 
been timely appealed and that new and material evidence was 
required in order for the claim to be reopened and 
readjudicated.  

The Veteran's attorney, who represented him before the Court, 
argued that due to the Veteran's psychiatric disabilities, 
the misleading and inaccurate May 2007 notice letter would 
have been particularly confusing to the Veteran and requested 
that VA provide the Veteran with new notice.

On review of the file, the Board finds that additional VA 
medical records were added to the claims file in June 2009, 
subsequent to the most recent SOC in December 2006.  These 
records included records of outpatient psychiatric treatment.  
Where the RO has not provided an SSOC after the receipt of 
new evidence in a pending appeal, the Board is compelled to 
remand in order to ensure due process to the veteran.  See 
38 C.F.R. §§ 19.37, 20.1304(c) (2009); Thurber v. Brown, 5 
Vet. App. 119, 126 (1993).

The Veteran testified that he has had trouble coping with 
life and trying to live life normally since service.  A 1981 
Reserve examination noted that he had trouble with sleeping.  
One of the recent VA treatment records, dated in December 
2008, notes that the Veteran had problems sleeping and lists 
a diagnosis of bipolar disorder.  An addendum to this record 
by a VA staff psychiatrist, J. Piszczor, M.D., notes that 
bipolar disorder "is considered to be a long-term (life-
long) psychiatric disorder."
As the evidence described above suggests a relationship 
between the Veteran's service and his psychiatric disorder(s) 
other than PTSD, a VA examination to ascertain the etiology 
of these disorders is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
notice letter that provides him VCAA-
mandated notice as to the claim of service 
connection for a variously diagnosed 
psychiatric disability (other than PTSD).  
He should have opportunity to respond.

2.  The RO should thereafter arrange for 
the Veteran to be scheduled for a VA 
psychiatric evaluation to determine the 
likely etiology of all currently diagnosed 
psychiatric disabilities other than PTSD.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  After examination of the 
Veteran and review of the record, 
including the Veteran's STRs, his 2008 
hearing testimony, his 1981 Reserve 
examination which notes sleep problems, 
and post-service treatment records, 
particularly the December 2008 treatment 
record which notes sleep problems and the 
addendum by J. Piszczor, M.D., that notes 
that bipolar disorder is considered to be 
a life-long psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current psychiatric disorder (other 
than PTSD) began in service or is related 
to an event or incident in service.  All 
opinions are to be accompanied by a clear 
explanation of rationale, with reference 
to supporting evidence in the record (as 
indicated).

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

